Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tara Nealey on July 18, 2022.
The application has been amended as follows: 
Claim 1 (currently amended).  An in vitro glycosylation method, comprising the steps of:
(a) expressing a glycosyltransferase in a host cell, wherein the glycosyltransferase comprises [a sequence selected from the group consisting of: SEQ ID NO.: 4, 6, 8, 39, 43, 45, 47, 49, 51, 53, 55, 57, 59, 98] SEQ ID NO:4; 
(b) collecting lysates of the host cell wherein the glycosyltransferase has been expressed; and 
(c) in vitro transferring a glycosyl group from a glycosyl donor to the following positions of a tetracyclic triterpenoid in the presence of the lysates of the host cell: the first glycosyl group [on] at position C20, or positions C3 and C20; thereby forming a glycosylated tetracyclic triterpenoid.
Claim 3 (currently amended).  The method of claim 15, wherein the [host cell comprises a] tag sequence is selected from the group consisting of FLAG, HA, HA1, c-Myc, Poly-His with 2-10 residues, Poly-Arg with 5-6 residues, and Strep-TaglI.
Claim 15 (currently amended).  The method of claim 1, wherein the [host cell] glycosyltransferase further comprises a tag sequence or a signal sequence, and wherein [expressing the glycosyltransferase in the host cell comprises expressing] the glycosyltransferase is operably linked to the tag sequence or signal sequence.
The above amendments are made to cancel non-elected sequences and to obviate a potential 35 USC 112(a) issue. Claims 1, 3 and 12-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG T BUI/Primary Examiner, Art Unit 1663